Citation Nr: 9920422	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-18 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as a "child" on the basis of 
permanent incapacity for self-support prior to attaining age 
18.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from June 1953 to February 1956 
and from August 1956 to June 1963.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied a 
claim of entitlement to recognition of the appellant as a 
"child" for purposes of entitlement to benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  


FINDINGS OF FACT

1.  The appellant, the son of the veteran, was born in 
December 1967.

2.  The evidence does not establish that the appellant is 
currently incapable of self-support, or that he became 
permanently incapable of self-support before he was 18.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
for purposes of veterans' benefits based on permanent 
incapacity for self-support prior to attaining the age of 18 
years are not met.  38 U.S.C.A. § 101(4) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Additional compensation is provided for a veteran otherwise 
entitled to compensation benefits where the veteran has a 
child.  38 U.S.C.A. § 1115 (West 1991 & Supp. 1998).  Under 
laws authorizing benefits for veterans, a "child" is a 
person who is unmarried and is under age 18, or is under age 
23 and pursuing a course of education.  38 U.S.C.A. 
§ 101(4)(A).  A person who meets the statutory criteria as to 
marital status and relationship to the veteran and who became 
permanently incapable of self-support prior to age 18 may 
also be recognized as a "child" of a veteran for benefits 
purposes, regardless of chronological age.  38 U.S.C.A. § 
101(4)(A) (West 1991 & Supp. 1998); 38 C.F.R. § 3.57(a) 
(1998).  The appellant contends that he become disabled as a 
result of a psychiatric disorder diagnosed before he was 18.  

In this case, the evidence of record establishes that the 
appellant is the son of the veteran within the meaning of the 
applicable statutes and is unmarried.  The appellant, who was 
born in December 1967, attained age 18 in December 1985.  The 
Board must determine whether the appellant, who is now past 
age 18, remains entitled to legal status as a "child" of 
the veteran for benefits purposes on the basis that he became 
permanently incapable of self-support prior to reaching age 
18.  38 C.F.R. § 3.356.   

The focus of analysis must be on the appellant's abilities.  
The Board must first consider his abilities at the time of 
his 18th birthday.  If his abilities at that time and his 
current abilities reflect that he is incapable of self-
support, he is currently entitled to the status of "child."  
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is 
prima facie evidence that he or she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child by his or her own efforts is provided 
with sufficient income for his or her reasonable support.  38 
C.F.R. § 3.356(b)(1).  Employment of a child prior or 
subsequent to the delimiting age of 18 years may or may not 
be a normal situation, depending on the educational progress 
of the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  

In those cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  In such cases there should 
be considered whether the daily activities of the child in 
the home and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient income 
for reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should not 
be considered as a major factor in the determination to be 
made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

By a claim submitted in September 1995, the appellant stated 
that he was disabled, and that his only income was from SSI 
(Supplemental Security Income).  The Board notes that the 
appellant's receipt of SSI benefits does not require that VA 
recognize him as a "child" for purposes of veterans' 
benefits, as the criteria for SSI are not the same as or 
equivalent to the criteria specified at 38 U.S.C.A. 
§ 101(4)(A).  See 42 U.S.C.A. § 1382c(a)(3)(A) (an individual 
is considered to be disabled if unable to engage in any 
substantial gainful activity by reason of any medically 
determinable physical or mental impairment which can be 
expected to result in death or which has lasted, or can be 
expected to last, for a continuous period of not less than 12 
months).  
 
Private medical records dated from August 1982 to January 
1987 reflect that the appellant was treated episodically for 
acute injuries or medical disorders, but are devoid of any 
evidence of permanent disability.  

Private medical records dated from March 1992 to January 1996 
reflect that the appellant was hospitalized once for 
treatment of schizophrenia, in 1988, when he had auditory 
hallucinations and paranoid delusions.  The appellant 
returned to school, prior to March 1992, and was attending 
"Tri-C" at the time the March 1992 clinical record was 
written.  His schizophrenia was in remission at that time.  
The clinical records reflect that the appellant reported he 
first became ill at age 17, but did not begin use of 
medication until age 20.  

A clinical note dated in November 1995 reflects that the 
appellant was to graduate in April 1996 with a degree in 
biology.  His speech was spontaneous, his affect was full.  
He reported that he would graduate in April with a degree in 
Biology.  A January 1996 tremens note reflected that he had 
passed all courses he took in the fall, and was 5 credit 
hours away from graduation.  

By a statement submitted in December 1995, the appellant's 
mother disclosed that the appellant, who was diagnosed as 
having schizophrenia, first went to a psychiatrist when he 
was 17 years old, and was unable to stay at college when he 
first enrolled, but had to drop out because of his mental 
illness.  The appellant's mother also stated that the 
appellant remained unable to work.  She stated that his 
medicaments made it difficult for him to work while attending 
school.

By a statement submitted in January 1996, the appellant's 
sister, S.J., indicated that she first realized that the 
appellant was having difficulty when he was at Xavier 
University in 1986 and had to drop out, when he was 17.  

The evidence reflects that the appellant attained the age of 
18 years in December 1985.  There is no evidence that he 
sought treatment for a psychiatric disorder or was 
hospitalized for treatment of a psychiatric disorder prior to 
his 18th birthday.  The appellant, his mother, and his sister 
each state that the appellant first sought psychiatric 
treatment at age 17, although the statements are not entirely 
consistent as to what year the appellant first sought such 
treatment.  However, there is no medical evidence that the 
appellant sought medical treatment prior to age 18.  

The Board further notes that the medical evidence reflects 
hat the appellant was completing his college education, and 
that in January 1996 he lacked only a few credit hours before 
being able to graduate.  The medical evidence establishes 
that the appellant, although not gainfully employed, was 
obtaining a college education from 1992 through January 1, 
1996.  The medical evidence also reflects that the 
appellant's mental disability was considered to be "in 
remission" from March 1992 to January 1996.  

The Board finds that the appellant's worklike activity, 
attending and passing cooled courses, is essentially 
equivalent to ability to perform gainful employment.  
Attending college and making passing grades is thus 
inconstant with a finding that the appellant is totally 
disabled or incapable of self-support.  While there are too 
few clinical records associated with the claims file for the 
Board to determine with specificity the appellant's ability 
to work at age 18, in December 1985, the evidence through 
1996 reflects that the appellant was progressing in school.  
This level of achievement is inconsistent with a finding that 
the appellant is currently totally disabled. 

Thus, the preponderance of the evidence is against a finding 
that the appellant became permanently incapable of self-
support at age 18, as it does not appear that the appellant 
is currently incapable of self-support.  According, the 
appellant's claim for recognition as a "child," regardless 
of chronological age, must be denied.  The evidence to 
establish that he is permanently incapable of self support is 
not in equipoise, and the reasonable doubt provision at 
38 U.S.C.A. § 5107(b) is not applicable to warrant a more 
favorable finding.  


ORDER

Entitlement to recognition of the appellant as a "child" on 
the basis of permanent incapacity prior to age 18 is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

